TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00362-CR
                                        NO. 03-02-00363-CR
                                        NO. 03-02-00364-CR




                              Christopher Darnell Stratton, Appellant

                                                   v.

                                    The State of Texas, Appellee




        FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
      NOS. 52,701, 52,702 & 52,703, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




                 Appellant=s motions to dismiss these appeals are granted. See Tex. R. App. P. 42.2(a).

The appeals are dismissed.




                                                __________________________________________

                                                Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: August 8, 2002

Do Not Publish